Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/853,289 filed 04/20/2020.
Claims 1-20 are pending in the Application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-14, 16, 18, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1 it is not clear what Applicant intent to mean by term “state of change”. Examiner assumption is that it should be --state of charge--    

Claim limitations “determining”, “instructing” (claim 1); and “determining module”, “control module” (claim 14) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It should be noted that paragraph [0148] of the published Application discloses “all or a portion of the steps” … implemented by “associated 
Moreover three-prong test was performed, such as: A) the claim limitation uses the terms “determining”, “instructing” (claim 1); and “determining module”, “control module” (claim 14) that are non-structural term having no specific structural meaning for performing the claimed function; (B) the terms ““determining”, “instructing” (claim 1); and “determining module”, “control module” (claim 14) are merely functional language; (C) the terms “determining”, “instructing” (claim 1); and “determining module”, “control module” (claim 14) are not modified by sufficient structure, material, or acts for performing the claimed function. The boundaries of this claim limitations are ambiguous; therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1-14, 16, 18, 19 is/are rejected under 35 U.S.C. 102(A)(2) as being anticipated by Sasaki et al. (US Patent 9,742,041).
	With respect to claim 1 Sasaki et al. teaches A method for recovering the recoverable faded capacity of a battery (col. 18, ll.1-2, ll.15-16), comprising: 
determining a recoverable faded capacity of the battery (determining capacity deterioration/faded capacity of the batteries a and b for calculating recovery ratio (col. 5, ll.14-15, ll.26-28)); 
determining a corresponding lower limit of a battery parameter according to the recoverable faded capacity of the battery (specifying/determining lower limit voltage/depth of discharge during discharge for batteries a, b with determined capacity deterioration/faded capacity (col. 5, ll.2-5)); and 
instructing a discharging device to discharge the battery to the corresponding lower limit of the battery parameter (using control unit 11/discharging device controlling/instructing specified/determined lower limit voltage/depth of discharge (col. 8, ll.62-64; col. 18, ll.13-19)).
(col. 3, ll.49-50; col. 18, ll.1-2), comprising: 
a recoverable capacity determining module for determining the recoverable faded capacity of the battery (determining capacity deterioration/faded capacity of the batteries a and b for calculating recovery ratio using determination unit 14 (col. 5, ll.14-15, ll.26-28; col. 6, ll.63-64)); 
a parameter lower-limit determining module for determining a corresponding lower limit of a battery parameter according to the recoverable faded capacity of the battery (specifying/determining lower limit voltage/depth of discharge during discharge for batteries a, b with determined capacity deterioration/faded capacity using arithmetic unit 13 (col. 5, ll.2-5 col. 6, ll.51-55)); and 
a discharge control module for instructing the discharging device to discharge the battery to the corresponding lower limit of the battery parameter (using control unit 11/discharging device controlling/instructing specified/determined lower limit voltage/depth of discharge (col. 8, ll.62-64; col. 18, ll.13-19)).
	With respect to claims 2-3, 5-13, 16-19 Sasaki et al. teaches:
Claim 2:  wherein instructing the discharging device to discharge the battery to the corresponding lower limit of the battery parameter comprises: judging whether the recoverable faded capacity of the battery is larger than a preset recoverable threshold value (col. 6, ll.20-25, ll.51-55); and in the case that the recoverable faded capacity of the battery is greater than the predetermined recoverable threshold, instructing the discharging device to discharge the battery to the corresponding lower limit of the battery parameter (col. col. 6, ll.55-57; col. 5, ll.2-5).
3:  wherein: the battery is a battery pack or a single battery cell (col. 8, ll.11-12; Fig. 4); and/or, the lower limit of the battery parameter is a lower limit of battery state of change or a lower limit of battery voltage (col. 5, ll.2-5).
Claim 5: wherein instructing the discharging device to discharge the battery to the corresponding lower limit of the battery parameter comprises: setting an electrical equipment to be in a maintenance mode in a predetermined time period or after determining recoverable faded capacity of the battery (col. 5, ll.14-15, ll.26-28); and in the maintenance mode, instructing the discharging device to discharge the battery to the corresponding lower limit of the battery parameter (col. 8, ll.62-64; col. 18, ll.13-19).
Claim 6: wherein instructing the discharging device to discharge the battery to the corresponding lower limit of the battery parameter comprises: judging whether an initial battery state of charge when the battery is charged is in a dischargeable battery state of charge range (col. 5, ll.2-5; col. 17, ll.55-56); and under the condition that the initial battery state of charge is in the dischargeable battery state of charge range, instructing the discharging device to discharge the battery to the corresponding lower limit of the battery parameter (col. 17, ll.59-61; col. 18, ll.13-19).
Claim 7: wherein instructing the discharging device to discharge the battery to the corresponding lower limit of the battery parameter comprises: judging whether a specific battery cell exists in a battery pack, wherein the specific battery cell is a battery cell with recoverable faded capacity larger than a preset recoverable threshold value (col. 5, ll.2-5; col. 17, ll.55-56); under the condition that a specific battery cell exists in the battery pack, judging whether the state of charge of the specific battery cell is in a dischargeable battery state of charge range (col. 17, ll.59-61; col. 18, ll.13-19); and under the condition (col. 6, ll.51-55).
Claim 8: wherein instructing the discharging device to discharge the battery to the corresponding lower limit of the battery parameter further comprises: when the battery pack starts to be charged and the battery charge state of the specific battery cell is not in the dischargeable battery state of charge range, instructing the discharging device to stop the operation of discharging the specific battery cell to the corresponding lower limit of the battery parameter (col. 17, ll.59-62).
Claim 9: wherein the dischargeable battery state of charge range is lower than a predetermined battery state of charge threshold (col. 6, ll.51-55; col. 9, 29-31).
Claim 10: wherein: the method for recovering the recoverable faded capacity of the battery further comprises: instructing a charging device to charge a battery; and/or the determining the recoverable faded capacity of the battery comprises: determining the recoverable faded capacity of the battery by adopting a historical operating condition method or an online estimation method (col. 17, ll.59-61; col. 8, ll.7-9; col. 7, ll.2-6).
Claim 11: wherein determining the recoverable faded capacity of the battery by adopting a historical operating condition method comprises: determining a two-dimensional histogram of different battery state of charge usage intervals and current rates after the last capacity recovery, taking the two-dimensional histogram as experimental statistical data; and performing accumulation calculation on experimental (col. 3, ll.32-33; col. 7, ll.2-6; col. 5, ll.14-28).
Claim 12: wherein determining the corresponding lower limit of the battery parameter based on the recoverable faded capacity of the battery comprises: determining the corresponding lower limit of the battery parameter according to the generation mode of the recoverable faded capacity and the current-voltage relationship (col. 5, ll.14-28).
Claim 13: wherein: the generation mode of the recoverable faded capacity is a battery state of charge cycle interval and time which generates the recoverable capacity; and/or the current-voltage relationship is a voltage change curve or a voltage capacity differential change curve under a constant current condition (col. 18, ll.1-9).
Claim 16: A battery management system, comprising the device for recovering the recoverable faded capacity of a battery as claimed in claim 14 (col. 18, ll.1-19).
Claim 18: A system for recovering the recoverable faded capacity of a battery comprising: a discharging device; a charging device; and a device for recovering the recoverable faded capacity of a battery as claimed in claim 14 (col. 8, ll.5-9; col. 6, ll.20-25; col. 9, ll.14-21).
Claim 19: A system for recovering the recoverable faded capacity of a battery comprising: a discharging device; a charging device; and a battery management system as claimed in claim 16 (col. 8, ll.5-9; col. 6, ll.20-25; col. 9, ll.14-21).


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US Patent 9,742,041) above, and further in view of Lampe-Onnerud et al. (US Patent 8,084,998).
	With respect to claim 4 Sasaki et al. teaches all limitations of claim 1 from which claim 4 depends, including control unit 11/discharging device (col. 18, ll.13-19). However Sasaki et al. lacks specifics regarding vehicle controller displaying the corresponding lower limit of the battery parameter. Lampe-Onnerud et al. teaches:
Claim 4: wherein instructing the discharging device to discharge the battery to the corresponding lower limit of the battery parameter comprises: transmitting the corresponding lower limit of the battery parameter to a vehicle controller so that the vehicle controller displays the corresponding lower limit of the battery parameter to a user (col. 8, ll.62-67; col. 9, ll.8-14).
 	It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Lampe-Onnerud et al. to teach specific subject matter Sasaki et al. does not explicitly teach, because it provides  methods for increasing the calendar life and/or cycle life of batteries, such as Li-ion batteries (col. 1, ll.56-58).

14.	Claims 15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US Patent 9,742,041) above, and further in view of Sherstyuk et al. (US Patent Application Publication 20200280203).
	With respect to claim 15 Sasaki et al. teachers limitations similar to the limitations of claim 1 including battery control units to control/instructing specified/determined lower limit voltage/depth of discharge (col. 8, ll.62-64; col. 18, ll.13-19), but lacks specifics regarding processor and memory. However Sherstyuk et al. teaches recovering battery lifetime and battery capacity (paragraph [0002), including 
a processor  (controller 3 comprising CPU (paragraph [0060]; Fig. 1A)); and a memory storing instructions that, when executed by the processor  (controller 3 comprising memory storing executable instruction (paragraph [0060]; Fig. 1A)).  
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Sherstyuk et al. to teach specific subject matter Sasaki et al. does not explicitly teach, because it provides technique for energy juggling has a number of advantages. For example, it allows a battery to be stored at full charge without suffering the normal lifetime reduction (paragraph [0057]).

Claim 17: A battery management system, comprising the device for recovering the recoverable faded capacity of a battery as claimed in claim 15 (col. 8, ll.5-9; col. 6, ll.20-25; col. 9, ll.14-21).
Claim 20: A system for recovering the recoverable faded capacity of a battery comprising a discharging device; a charging device; and a battery management system as claimed in claim 17 (col. 8, ll.5-9; col. 6, ll.20-25; col. 9, ll.14-21).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
HR
01/11/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851